 


116 S5040 IS: Climate Change Diplomacy and Development Act of 2020
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS2d Session 
S. 5040 
IN THE SENATE OF THE UNITED STATES 
 
December 17, 2020 
Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To require the Secretary of State to submit to Congress a strategy of the Department of State and the United States Agency for International Development to address the global climate change crisis, improve the energy and resource efficiency of the Department, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Climate Change Diplomacy and Development Act of 2020. 2.Findings; sense of Congress (a)FindingsCongress makes the following findings: 
(1)The planet risks increasingly catastrophic impacts unless global average temperatures are limited to no more than 2 °C, aiming for 1.5 °C above preindustrial levels. (2)According to the Intergovernmental Panel on Climate Change’s Special Report on 1.5 °C, limiting warming to no more than 1.5 °C requires fast mitigation of both CO2 and non-CO2 climate pollutants, as well as the protection and expansion of forests and other sinks that remove and store CO2, along with other strategies for removing CO2 and other climate pollutants. 
(3)Forced displacement and forced migration are increasingly caused or exacerbated by environmental changes and climate-induced disruptions. (4)The United National Human Rights Council has recognized that climate change poses an existential threat that has already had a negative impact on the fulfillment of human rights. 
(5)To have a chance at limiting warming to 1.5 °C and avoiding increasingly severe impacts from climate change, the Intergovernmental Panel on Climate Change (IPCC) concluded that global net anthropogenic carbon dioxide emissions must fall by 45 percent from global 2010 levels by 2030 and reach net-zero by 2050. (6)Failure to act on the climate crisis leads to higher levels of warming and exposes all regions of the world to potentially catastrophic insecurity and destabilization that could cause a breakdown of economies, social systems, and political institutions in ways that are likely irreversible. It is in the interest of the United States to place a high priority on strengthening the global response to the threat of climate change. 
(7)United States leadership and ingenuity are central to solving the climate crisis. The United States must act urgently, guided by science, and in concert with the international community to significantly reduce emissions, prepare for climate impacts, and drive progress through international negotiations to maintain a livable climate for today and future generations. (8)The United States can also build strong scientific and security partnerships and reinforce the United States ability to lead on other key global priorities through climate diplomacy. These efforts can foster climate security while creating new opportunities for United States leadership, economic growth, and innovation. 
(9)The United States is a Party to the United Nations Framework Convention on Climate Change (referred to in this Act as the Convention), as agreed to by the advice and consent of the Senate on October 7, 1992, and should remain actively engaged in the Convention. (10)In Paris, on December 12, 2015, parties to the Convention reached a landmark agreement to strengthen the global response to the threat of climate change by keeping a global temperature rise well below 2 °C above pre-industrial levels and to pursue efforts to limit the temperature increase even further to 1.5 °C. 
(b)Sense of CongressIt is the sense of Congress that the United States should— (1)utilize multilateral and bilateral foreign assistance to promote low-carbon, climate-resilient development, including supporting greater participation of women in the development and implementation of climate policies that are gender-responsive; and 
(2)advance clean energy and climate resilience through budgeting and operations of United States Government facilities abroad. 3.DefinitionsIn this Act: 
(1)AdaptationThe term adaptation means an adjustment in natural or human systems to a new or changing environment that exploits beneficial opportunities or moderates negative effects. (2)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. 
(3)Clean energyThe term clean energy means any electricity generation, transmission, storage, heating, cooling, industrial process, or manufacturing project the primary purpose of which is the deployment, development, or production of an energy system or technology that avoids, significantly reduces, or sequesters emissions of greenhouse gas or other pollutants. (4)Climate changeThe term climate change means anthropogenic changes in average weather conditions that persist over multiple decades or longer, and encompasses both increases and decreases in temperature, as well as shifts in precipitation, changing risk of certain types of severe weather events, and changes to other features of the climate system. 
(5)Climate securityThe term climate security has the meaning given such term in section 120 of the National Security Act of 1947 (50 U.S.C. 3060). (6)MitigationThe term mitigation means measures to reduce the amount or speed of future climate change, including by reducing emissions of heat-trapping gases or removing carbon dioxide from the atmosphere. 
(7)ResilientThe term resilient means the capability to anticipate, prepare for, respond to, or recover from significant multihazard threats with minimum damage to social well-being, health, the economy, or the environment. 4.Strategy for global climate change diplomacy and development (a)StrategyNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), shall— 
(1)develop, in consultation with the Secretary of Treasury, the Secretary of Defense, the Office of the Director of National Intelligence, the heads of any other relevant Federal departments or agencies, and domestic and international civil society and organizations with experience researching or implementing policies and programs dealing with the climate crisis, a Joint Department of State and USAID Strategy to Address the Global Climate Change Crisis (in this section referred to as the Strategy); (2)designate the Department of State's Bureau of Oceans and International Environmental and Scientific Affairs to coordinate Department of State and USAID efforts to guide United States foreign policy related to global climate change in order to— 
(A)confront risks to United States national security, including geopolitical, commercial, economic, environmental, financial, and health interests; (B)advance United States prosperity; and 
(C)restore United States leadership through climate change diplomacy; and (3)submit to the appropriate congressional committees the Strategy. 
(b)ElementsThe Strategy developed pursuant to subsection (a) shall at a minimum— (1)include an assessment of the global threat of climate change, including geographic or country prioritization based on the assessed threat to the United States and its allies; 
(2)identify Department of State and USAID goals, objectives, and priorities for United States policy on climate change to protect United States national security (including the interests specified in subsection (a)(2)(A)), including— (A)examining how the United States will engage diplomatically and utilize foreign assistance to ensure parties to the United Nations Framework Convention on Climate Change collectively move toward a pathway consistent with holding the increase in the global average temperature to well below 2 °C above pre-industrial levels and pursuing efforts to limit the temperature increase to 1.5 °C above pre-industrial levels, taking into account each country’s domestic circumstances and capabilities; 
(B)outlining an approach to utilize multilateral and bilateral foreign assistance to promote low-carbon, climate-resilient development; (C)integrating into diplomatic fora and development programs issues related to gender and the impacts of climate change on the most vulnerable countries and communities; 
(D)articulating guidelines for international finance flows consistent with a pathway toward low greenhouse gas emissions and climate-resilient development; (E)mobilizing public and private sector finance to support low-carbon, climate-resilient development, including through the Green Climate Fund; and 
(F)reflecting the input of other executive branch agencies, as appropriate; (3)describe the coordination mechanisms within the Department of State and USAID, including diplomatic missions, for developing and implementing efforts to advance United States global climate change foreign policy, including with regard to climate security policy, conflict mitigation, economic policy, and geographic policy parameters; 
(4)describe how the Department of State plans to build on any existing frameworks, policies, or programs to— (A)adapt or expand existing Department programs, projects, activities, or policy instruments based on existing authorities for the specific purpose of addressing or mitigating the effects of global climate change; 
(B)consider how compliance with international climate agreements affects the global economy, including in terms of employment, trade, and investment; and (C)identify the need for any new Department programs, projects, activities, or policy instruments for the specific purpose of addressing or mitigating the effects of global climate change and describe the steps and resources necessary to establish such programs, projects, activities, or instruments, noting whether such steps or resources would require new statutory authorities; and 
(5)demonstrate how the President’s Budget for State, Foreign Operations and Related Programs (SFOPs) allocates resources in support of the Strategy, including for Department of State and USAID operations and foreign assistance programs, including security assistance. (c)FormThe Strategy shall be submitted in unclassified form, but may include a classified annex as appropriate. 
(d)ImplementationNot later than three months after the submission of the Strategy, the Secretary of State and the Administrator of the United States Agency for International Development shall begin implementing the Strategy. (e)ConsultationNot later than 90 days after the date of the enactment of this Act and not less often than annually thereafter, the Secretary of State and Administrator of the United States Agency for International Development shall jointly consult with the appropriate congressional committees regarding the development and implementation of the Strategy. 
(f)Climate change diplomacy reporting requirement 
(1)In generalNot later than 240 days after the submission of the Strategy, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that outlines progress that the Department of State and USAID have made regarding implementation of the Strategy. (2)FormThe reports required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex as appropriate. 
5.Climate-conscious budgeting and operations of Department of State and United States Agency for International DevelopmentThe Secretary of State shall include in the annual budget submission of the President under section 1105(a) of title 31, United States Code— (1)a dedicated budget line item for adaptation to, and mitigation of, climate-related risks to Department of State assets and capabilities; 
(2)a dedicated budget line item to improve the sustainability and climate resilience of the Department’s global operations, including reducing the Department’s carbon footprint through enhanced energy efficiency and water efficiency, as well as utilization of clean energy sources; and (3)an estimate of the anticipated adverse impacts to the readiness of the Department and USAID and the financial costs to the Department and USAID during the year covered by the budget of the loss of, or damage to, Department assets and capabilities as a result of climate change. 
 
